PER CURIAM.
This is an appeal from a judgment releasing and discharging an automobile which the government sought to condemn and forfeit under the provisions of section 3450 of the Revised Statutes (26 USCA § 1181). The case was tried upon an agreed statement of faets, from which it appears that the automobile in question was seized by federal prohibition officers while being driven by one Holland, who at tbe time was engaged in convoying several automobiles laden with intoxicating liquor. No liquor was found in this particular ear, hut those being convoyed contained 105 gallons. Holland was indicted, convicted, and punished for aiding and abetting in removing and concealing under section 3296 of the Revised Statutes (26 USCA § 404), and for conspiracy to violate that section.
It is not necessary to consider a number of very interesting questions argued at tbe hearing. The recent decision in Richbourg Motor Co. v. U. S., 281 U. S. 528, 50 S. Ct. 385, 74 L. Ed. 1016, settles tbe rule that, where an automobile is seized while engaged in transporting intoxicating liquor in violation of tbe National Prohibition Act, and tbe person in charge thereof is arrested by an officer of the government, such officer must proceed against the offending automobile under the provisions of the National Prohibition Act, ánd same may not be forfeited under section 3450 of tbe Revised Statutes. Here tbe government proceeded against tbe automobile under tbe previsions of section 3450 and not under the National Prohibition Act. Forfeiture under the latter act could not have been adjudged, for the reason that it does not appear that the person in charge of the automobile- had been convicted of violation of the act, and such conviction is essential to a forfeiture thereunder. Section. 26, title 2, National Prohibition Act, 41 Stat.. 305,315 (27 USCA §40).
. The judgment will accordingly be affirmed.
Affirmed.